Citation Nr: 0306094	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-10 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the hands, including as a result of exposure to herbicides 
in service.  

2.  Entitlement to service connection for a skin disability 
of the feet, including as secondary to service-connected 
diabetes mellitus.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active naval service from February 1964 to 
December 1967, and from January 1968 to December 1973, 
including service in Vietnam on the U.S.S. CADDO PARISH (LST-
515).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
the veteran's claim for service connection for a skin 
condition to include as a result of exposure to herbicides.  
During the course of the appeal, the veteran's claims file 
was transferred to Texas and back to Kentucky for current 
development and certification to the Board.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1999, a transcript of which has been 
associated with the claims file.

As of October 2000, the veteran's power of attorney was 
revoked from the Veterans of Foreign Wars.  He is currently 
unrepresented in this matter before the Board.  

The veteran provided also oral testimony before a Member of 
the Board in October 2000, a transcript of which has been 
associated with the claims file.  The Veterans Law Judge who 
conducted the October 2000 personal hearing has since left 
the Board.  Under such circumstances when the Veterans Law 
Judge who conducted the personal hearing has left the Board, 
the veteran is entitled to another personal hearing if he so 
desires.  Since this decision provides for a full grant of 
the benefits sought on appeal, the veteran will not be 
prejudiced by not having another hearing before the Board.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

In January 2001 the Board remanded the case to the RO for 
further development and adjudicative action.  

In July 2002 and February 2003, the Board undertook 
additional development on the claim of entitlement to service 
connection for a skin disability of the hands and feet, 
including as a result of exposure to herbicides in service, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002), 38 C.F.R. § 19.9(a)(2) (2002).  

The development has been completed and associated with the 
claims file.  The veteran was notified of the development in 
November 2002 and February 2003.  38 C.F.R. § 20.903 (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefit sought.

2.  The veteran served in the Republic of Vietnam.  

3.  Service connection is in effect for diabetes mellitus.  

4.  The competent and probative evidence of record 
establishes that a skin disability of the hands is related to 
service.  

5.  The competent and probative evidence of record 
establishes that onychomycosis of the feet bilaterally is 
causally related to service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A skin disability of the hands was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. 
§ 3.303 (2002).



2.  A skin disability of the feet is proximately due to or 
the result of service-connected diabetes mellitus.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was seen 
several times for skin rashes and lesions.  Contact 
dermatitis on both forearms was noted in July 1969, suspected 
to be secondary to working with fiberglass.  No abnormality 
of the skin was noted upon service discharge.  

Service records reveal that the veteran served in the era of 
Vietnam.  He received a Vietnam Service Medal with 1 Silver 
Star, a Combat Action Ribbon, Republic of Vietnam Campaign 
Medal with 1960 Device, and Republic of Vietnam Meritorious 
Unit Citation (Gallantry Cross Medal Color with Palm).  

VA treatment records show that in November 1990 the veteran 
was seen for other reasons, but also complained of cracks on 
his hands at that time.  

In July 1997 the veteran was seen at VA for a flared skin 
rash.  He had been treated 3 or 4 years ago with ointment, 
but obtained no resolution of the skin problem.  It was noted 
that he had dermatitis of both hands.  

In January 1998 a private DO wrote a letter on the veteran's 
behalf to the effect that he had no medical records on the 
veteran.  The DO stated that, as a favor to his ex medical 
assistant, the daughter of the veteran, he had treated the 
veteran one time for a bacterial skin infection of the hands.  

In July 1998 the veteran's daughter wrote a letter on his 
behalf to the effect that she was employed by the DO who also 
wrote a letter in support of the veteran.  She recounted that 
her father had had a skin condition for as long as she could 
remember.  The condition flared up in the winter.  It was a 
bacterial infection according to the DO.  

In April 1999 the veteran was seen at VA for skin rash, 
eurythemetous pstosis on both hands.  

In May 1999 the veteran testified at a personal hearing at 
the RO.  He stated that his skin problem was on his hands and 
feet, and that dryness of the skin began when he got out of 
the Navy.  The skin always stayed extremely dry, even with 
lotion applied.  Four to 5 times per year he had a skin 
flare-up, and open sores appeared on his hands and feet, 
bilaterally.  

VA records show that in May 2000, the veteran went to a class 
regarding diabetes, and foot care was discussed.  

In July 2000 he was seen in the podiatry clinic for 
palliative foot care.  It was noted that he had controlled 
diabetes.  Dermatology examination revealed intact skin with 
some dryness and peeling of the plantar surface.  The 
examiner noted that there was possible tinea, and that hallux 
nails were mycotic.  Lesser digit nails were normal.  The 
assessment was onychomycotic nails times 10, tinea pedis, and 
NIDDM.  

In October 2000 the veteran testified before a Veterans Law 
Judge.  The presiding Veterans Law Judge noted that upon 
looking at the veteran, he could see that he had a condition 
of the hands, and that the condition was obvious.  The 
veteran indicated that he had a skin breakout in service in 
1969 and 1970, and that he was told at the time that the 
breakout was an allergic reaction to fiberglass.  He 
testified that he was assigned to the U.S.S. Cato Parish 
during his tour of duty in Vietnam.  He saw Agent Orange 
being sprayed on the foliage in the river banks, and then 
torched.  He testified that he had continuous problems with 
his toenails, and that it was previously diagnosed as 
athletes feet.  

In November 2000 the veteran was seen at VA for diabetes and 
related foot care.  The skin was intact with calluses 
formation of the plantar surface.  There was no swelling in 
the lower extremities, and no complaints of claudication.  

In January 2001 the claim was remanded by the Board to the RO 
for further development.  Further development was also 
undertaken by the Board in November 2002 and February 2003.  

In January 2002 the RO granted entitlement to service 
connection for diabetes mellitus associated with herbicide 
exposure.  A 10 percent evaluation was assigned from July 9, 
2001.  

In November 2002 the veteran underwent VA examination for the 
skin.  The examiner indicated that his claims file was 
investigated thoroughly with respect to his reported skin 
condition.  His computer file was also evaluated.  The 
examiner noted that the veteran had dermatitis of the 
forearms in service.  This was noted twice.  There was no 
further delineation as far as types of lesions or 
distribution of lesions.  

The examiner noted the veteran's history in detail.  Physical 
examination revealed that there was a fine scale noted over 
the palms and dorsum of the hands.  This extended up to the 
forearms, just above the wrists.  His skin was very dry.  
There were many areas on the palmar aspects of the hands, 
especially over the index fingers that had cracked open.  He 
had a very thick, heavy scale on the metaphalangeal joints 
especially.  Some of those actually almost looked like callus 
formations.  There were occasional pustular lesions.  Those 
were few in number currently, but the veteran stated that at 
times those came in crops that were widespread and very 
painful.  He had had no associated systemic or nervous 
manifestations from his skin disease. 

The examiner noted that pictures were taken of the typical 
lesions, the fine scale, and the cracking.  Also, there was a 
picture of his foot.  Those showed the significant findings 
of his examination that day.  

The diagnoses were:  1.  Pustular psoriasis of the hands 
bilaterally.  The feet had scaring that indicated they had 
been involved but had no current lesions.  That condition had 
also been called acrodermatitis continua.  This indicated a 
persistent rash of the hands and feet.  The condition was 
very resistant to treatment.  It was of unknown etiology.  
The examiner stated "this as likely as not began in his 
service in the military but is unrelated to defoliant 
exposure in Vietnam;"  2.  Onychomycosis of the nails of the 
feet bilaterally, involving the great toenails more so than 
the remaining toenails.  He was currently under treatment by 
a podiatrist and it seemed to be improving.  

In February 2003, an Addendum was provided for the record by 
the same staff physician who evaluated the veteran in 
November 2002.  Therein, the examiner provided the following 
opinion:

With review of my notes for his compensation and pension 
examination and review of his computer file, I feel that it 
is as likely as not that the onychomycosis of the feet 
bilaterally is related to his diabetes mellitus which is 
service-connected, thus, making his onychomycosis service-
connected.  

Criteria

General Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).
The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a).

Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service- 
connected disorder. Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995). In secondary service connection cases VA medical 
examinations must consider both onset as well as aggravation 
theories of increased disability. Allen, 7 Vet. App. at 449- 
50.


Agent Orange

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2002) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2002).
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C. 1116(f) provides that for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service-connection under this section, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. Section 201 of 
the "Veterans Education and Benefits Expansion Act of 2001."  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Type II diabetes mellitus; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2002).



These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).


Analysis

Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12  Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the CAFC has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi,  287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).  
The veteran was notified in a March 2001 letter from the RO 
about the newly enacted VCAA.  Furthermore, as previously 
noted, the Board has undertaken additional development on the 
claim, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), 38 C.F.R. § 19.9(a)(2) (2002).  The 
completed development, as well as prior development of the 
claim by the RO, satisfy the duty to assist to the extent 
necessary to allow for a full grant of the benefit sought on 
appeal, such that additional development of the claim is 
unnecessary.  See generally, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Service Connection

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2002).  The record establishes that the veteran had active 
duty in Vietnam, and all presumptions relating to Vietnam 
service apply to him.  

In this regard, the Board has considered the veteran's Agent 
Orange exposure claims under theories of entitlement other 
than presumptive service connection.  While the evidence of 
record shows that the veteran served in Vietnam, and the 
veteran's testimony establishes possible exposure to Agent 
Orange while aboard the U.S.S. CADDO PARISH, the most 
probative evidence of record supports entitlement to service 
connection under direct and secondary service connection for 
the claimed skin disorders of the hands and feet 
respectively; as opposed to presumptive service connection 
based upon exposure to Agent Orange during the veteran's tour 
of duty in Vietnam.  See Combee, supra; see also  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000) (consideration of the 
claims of entitlement to service connection irrespective of 
Agent Orange exposure is allowed).

With regard to a skin disorder of the hands, the record shows 
that the veteran was treated in service for rashes, 
including, contact dermatitis of the forearms.  The Board 
notes that the evidence of dermatological treatment and VA 
diagnosis of pustular psoriasis of the hands bilaterally 
establishes the veteran has a current skin disorder of the 
hands.  Moreover, the evidentiary record shows that the 
current skin disorder had its onset in service or is 
otherwise related to active service.  Competent evidence of a 
nexus between the veteran's current skin disorder and his 
active service was provided by the VA examiner in November 
2002.  The examiner opined that it was as likely as not that 
the veteran's pustular psoriasis of the hands began in 
service, but that it was not related to defoliant exposure in 
Vietnam.  This nexus opinion, evidence of current disability, 
and the evidence of record showing continuous treatment for a 
skin condition of the hands, establishes entitlement to 
service connection for a skin disorder of the hands on a 
direct basis.  

With regard to a skin disorder of the feet, the evidence of 
record does not show that the veteran's foot disability, most 
currently diagnosed as onychomycosis of the nails of the feet 
bilaterally, began while he was in the service.  He had 
rashes of the forearm in service, but diagnosis and treatment 
for onychomycosis of the nails of the feet was not indicated 
in service.  

Rather, VA examination and treatment records in the claims 
file contain adequate documentation of current skin 
disability of the feet and treatment for onychomycosis 
resulting from diabetes.  During the course of this appeal, 
service connection was established for diabetes mellitus.  

The Board has again considered the opinion of the VA examiner 
in November 2002 and February 2003, wherein he opined that it 
was as likely as not that the current onychomycosis of the 
nails of the feet bilaterally was related to the veteran's 
service-connected diabetes mellitus.  The Board considers 
that this medical opinion is from a competent medical 
professional who had reviewed the veteran's entire medical 
history and claims file.  



Accordingly, the evidentiary record supports a grant of 
entitlement to service connection for a skin disorder of the 
feet as secondary to service-connected diabetes mellitus.  


ORDER

Entitlement to service connection for a skin disability of 
the hands is granted.  

Entitlement to service connection for a skin disability of 
the feet as secondary to service-connected diabetes mellitus 
is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

